Greaney, J.
(dissenting, with whom Wilkins, J., joins). The three Justices who deny the enforcement of the commission’s summons because of lack of authority to issue it acknowledge, ante at 525-527, that (1) the commission is “the primary civil enforcement agency for violations of all sections of chapter two hundred and sixty-eight A and of [c. 268B],” G. L. c. 268B, § 3 (1992 ed.); (2) under G. L. c. 268B, § 4 (1992 ed.), the commission possesses the powers stated therein and “such [other powers] as are reasonably necessary ... [to carry out] the purpose for which it was established,” Saccone v. State Ethics Comm’n, 395 Mass. 326, 335 (1985), quoting Hathaway Bakeries, Inc. v. Labor Relations Comm’n, 316 Mass. 136, 141 (1944); and (3) the statute, in § 4 (d), expressly confers on the commission power to issue a summons with regard to “any matter being investigated.” Despite these facts, the three Justices perceive an ambiguity in § 4, and reason from “extrinsic facts” that the commission lacks power to issue a summons at the preliminary inquiry stage. I disagree.
Both the present and pre-1986 versions of G. L. c. 268B, § 4, which is entitled “[investigations by the commission” authorize it to conduct a “preliminary inquiry” after initial staff review of a sworn complaint or other reliable evidence discloses a basis in fact for such an inquiry. The term “inquiry” in this context can only mean “a formal or official investigation of a matter of public interest by a body ([such] as a legislative committee) with power to compel testimony.” Webster’s Third New Int’l Dictionary 1167 (1961). See American Heritage Dictionary of the English Language 932 (3d ed. 1992) (“inquire” means “[t]o make an inquiry or investigation”). See also Massachusetts Comm’n Against Discrimination v. Liberty Mut. Ins. Co., 371 Mass. 186, 189-193 (1976) (rejecting challenge very similar to one made here which sought to restrict Massachusetts Commission Against Discrimination’s authority to summons solely to adjudicatory hearing); Craven v. State Ethics Comm’n, 390 *535Mass. 191, 199 (1983) (referring to preliminary inquiry by commission as “preliminary investigation”). Section 4 (d) confers on the commission power to issue a summons in connection with “any matter being investigated.” In my view, the language and structure of § 4 indicate that the power to summons is present here, a result supported by at least two other considerations.1 First, a contrary conclusion renders §4 (d) superfluous since the commission, as an administrative agency, already has power, under G. L. c. 30A, § 12 (1992 ed.), to issue a summons in connection with an adjudicatory proceeding. Second, a contrary conclusion places a public official like the respondent at risk of being compelled to disclose at a public adjudicatory hearing information which is otherwise deemed by § 4 (b) to be confidential, and in connection with allegations that might ultimately be found by the commission to be insubstantial or groundless. I would uphold the commission’s position on its power to issue a summons during a preliminary inquiry.
On this record, I also would not invalidate the summons served on the respondent as overbroad. That issue was not raised by the respondent in the Superior Court in his response to the commission’s enforcement request, despite his assertion of multiple grounds contesting enforcement, and the issue has not been briefed or argued here. It is clearly a collateral point which should be first taken up in the Superior Court.

Section 7 of G. L. c. 268B (1992 ed.) is not inconsistent with the view that the commission has subpoena power at the preliminary inquiry stage. Section 7 should be read to further the purpose of the commission’s investigative powers and permit it to receive reliable information at both the inquiry and adjudicatory stages of its proceedings.